DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 06/17/2021.  Claims 1-4, 7, 9-12, 14, 16-17, 19, and 21-26 remain pending in the application. Claims 1, 11, and 16 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 1, 4, 11-12, and 16-17 are objected to because of the following informalities:  
in Claim1, line 7, Claim 11, line 7, and Claim 16, line 8, "receiving a request to share content on the interactive screen" appears to be "receiving a request to share the content on the interactive screen";
in Claim 4, lines 1-4, Claim 12, lines 2-4, and Claim 17, lines 2-5, "… prior to receiving the request to share the content on the first interactive screen … based on the determination that the first real-world object is an interactive screen …" appears to be "… prior to receiving the request to share the content on the interactive screen … based on the determination that the first real-world object is the interactive screen …". .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections. 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7, 14, and 19 recite the limitation "accessing/access a location of the interactive screen in relation to one or more of the plurality of objects in the first real- world environment; generating/generate one or more second virtual objects as copies of the one or more of the plurality of objects; and displaying/display the virtual screen and the one or more second virtual objects in the artificial reality environment based on the location of the interactive screen in relation to one or more of the plurality of objects in the first real-world environment" in lines 2-10, 3-10, and 3-10, which rendering these claims indefinite because "determining, in a first real-world environment comprising a plurality of objects, that a first user is interacting with a first real-world object of the plurality of objects; determining that the first real-world object is an interactive screen ..." is also recited in their based claim (i.e., the interactive screen is also one of  the plurality of objects) and it is unclear how can accessing a location of the interactive screen in relation to itself and copy the same interactive screen as one of second virtual objects displayed in the artificial environment based on the location of the interactive screen in relation to itself.  For examination purpose, "accessing/access a location of the interactive screen in relation to one or more of the plurality of objects other than the interactive screen in the first real- world environment; generating/generate one or more second virtual objects as copies of the one or more of the plurality of objects other than the interactive screen; and displaying/display the virtual screen and the one or more second virtual objects in the artificial reality environment based on the location of the interactive screen in relation to one or more of the plurality of objects other than the interactive screen in the first real-world environment" is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11-12, 14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of  Bradski et al. (US 2016/0026253 A1, published on 01/28/2016), hereinafter Bradski-I in view of the second embodiment of Bradski et al. (US 2016/0026253 A1, published on 01/28/2016), hereinafter Bradski-II.

Independent Claims 1, 11, and 16
	Bradski-I discloses a method comprising, by a computing system: determining, in a first real-world environment comprising a plurality of objects (Bradski-I, FIGS. 28-29 and 31; paragraphs [0566]-[0568]: as a user 2801 walks through an environment, the user's individual AR system 2810 captures information (e.g., images, location information, position and orientation information, etc.) about a space at any
given point in time and saves the information through posed tagged images to form the core of the passable world model; the position and orientation of real objects in a 3D space may be determined; the passable world model also contains many object recognizers 2812 that work on the cloud or on the user's individual system 2810 to that a first user is interacting with a first real-world object of the plurality of object (Bradski-I, paragraph [0562]: the AR system include one or more physical objects which are manipulable by the user to allow input or interaction with the AR system) (Bradski-I, 5702 in Figure 57A-B; paragraph [1325]: the user in London may be in a conference room and drawing some figures on the white board);
	determining that the first real-world object is an interactive screen configured to dynamically share content written on the interactive screen with other users through virtual screens (Bradski-I, paragraphs [0564]-[0565], [0569], and [0572]: the passable world model allows a user to effectively pass over a piece of the user's world (e.g., ambient surroundings, interactions, etc.) to another use; the user's individual AR system is constantly updating information about the user's surroundings to the cloud; the passable world is constantly being updated and accessed by multiple user systems) (Bradski-I, 5702 in Figure 57A-B; FIG. 143; paragraph [1325]: the user in London may be in a conference room and drawing some figures on the white board; paragraphs [1329] and [1331]: the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London; the second user can see the first user drawing the figure on the board of the conference room almost as soon as the first user performs the action);
receiving a request to share content on the interactive screen with a second user located in a second real-world environment (Bradski-I, paragraph [0558]: allowing a 
determining a first relative spatial relationship between the interactive screen and the first user in the first real-world environment (Bradski-I, Figures 28-29; paragraphs [0571]-[0574]: detect a location and orientation of the user within the world; retrieve a piece of the passable world based on the anticipated position of the user; renders the passable world associated with the position of the user to the user's individual AR system; the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/or digital content in relation to real coordinates of a physical space; i.e., determining orientations and positions/locations of the passable world (including interactive screen/item/object as well as other items/objects) in relation to the (first) user in the (first) real-world environment);
	determining a second real-world object in the second real-world environment, the second real-world object  (Bradski-I, Figure 28; paragraph [0568]: the passable world model contains many object recognizers 2812 that work on the cloud or on the user's individual system 2810 to recognize objects in the environment; by continually capturing information about the physical world, the passable world is always determine how to render virtual content in relation to existing physical objects of the real world; paragraphs [0562]-[0563]: the AR system may render an image of a computer keyboard and trackpad to appear to reside on one or more surfaces of a totem/physical object) (Bradski-I, Figure 94; paragraph [1507]: displaying a visual representation of an architectural model 9412 on the physical table for allowing users to interact with each other, and discuss the project; paragraph [0607]: information about the conference room (e.g., key frames, points, pose-tagged images, avatar information of people in the conference room, recognized objects, etc.) may be rendered as virtual content to the user who is not currently in the conference room, wherein the conference room scene may be rendered on the user’s table);
	generating, for the second user, an artificial reality environment based on (1) the first relative spatial relationship between the interactive screen and the first user in the first real-world environment, and (2) the second real-world object in the second real-world environment (Bradski-I, Figures 57A-B; paragraphs [0869]-[0871]: the first user 5701 and first physical object 5702 at the first location 5710/5715 appear as virtual objects 5731 (avatar) and 5732 to a second user 5722, wherein the virtual objects 5731 (avatar) and 5732 may be transposed in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5720/5725; Figures 28-29; paragraphs [0571]-[0574]: detect a location and orientation of the user within the world; the passable world is constantly being updated and accessed by multiple user systems; retrieve a piece of the passable world based on the anticipated position of the user; renders the passable world associated with the position of the user to maintain coordinates of the real world and/or virtual world; i.e., displaying virtual objects/avatars 5732/5731 based on relative position and orientation of the associated real objects/users 5702/5701 in a 3D physical space/location 5710/5715 to users 5722 in another 3D physical space/location 5720/5725) (Bradski-I, paragraphs [0598]-[0607]: as an extension of the passable world model, not only objects are recognized, but other users/people of the real world may be recognized and may be rendered as virtual objects/avatars; the passable world may also contain information about various avatars inhabiting a space; avatar rendering and remote presence of users into a space may be based on the user's interaction with the user's individual AR system; the user's interaction within a particular space that is transmitted to the passable world model, which may then be reliably used to create avatars for the user and help the avatar communicate with other avatars or users of that space; the avatar may be a virtual, real-time, dynamic image of the user itself; pose, e.g., position and orientation, allow the system to determine a point of view from which the movement/set of data was captured such that it can be translated/transformed accurately; based on this information, the AR system may determine a set of parameters related to the user's movement and animate a desired avatar with the calculated movement; information about the conference room, e.g., key frames, points, pose-tagged images, avatar information of people in the conference room, recognized objects, etc., may be rendered as virtual content to the user who is not currently in the conference room; the conference room scene may be rendered on the user's table) (Bradski-I, paragraphs [0562]-[0563]: the AR system may render an image of a computer keyboard and trackpad to appear to reside on one or more surfaces of a totem/physical object) (Bradski-I, paragraphs [0781]-[0782]: Based on understanding the orientation and position of various objects in the user's surroundings, the desired virtual scene may be displayed accordingly, e.g., comprising a set of real objects at the appropriate orientation, position, etc., to the user of the wearable AR system) (Bradski-I, paragraphs [0709], [0712], [0715], and [0719]: the passable world model allows a first user to pass a second user a copy of the first user's section of the world; the AR system rendering the entire body of the avatar in a way that reflects that actual movement of the first user which the avatar represents in real-time), 
the artificial reality environment comprising: a virtual screen synchronized with the interactive screen being interacted with by the first user    (Bradski-I, paragraphs [1322]-[1323]: the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user; paragraphs [1325] and [1329]: the user in London may be drawing some figures on the white board, the passable world is being constantly updated and sent to the user in New York so that the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London), 
wherein the artificial reality environment is  displayed so that the virtual screen is positioned on the second real-world object in the second real-world environment (Bradski-I, Figures 93L and 94; paragraphs [1498]-[1499]: a virtual the conference room scene may be rendered on the user’s table) (Bradski-I, paragraphs [0562]-[0563]: the AR system may render an image of a computer keyboard and trackpad to appear to reside on one or more surfaces of a totem/physical object) (Bradski-I, paragraph [0946]: a scene may be scaled down and presented to a user in a smaller-than-actual space or may be presented in an unscaled field on a living room floor); and
a virtual object that represents the first user, wherein a second relative spatial relationship between the virtual object representing the first user and the virtual screen is same as the first relative spatial relationship between the interactive screen and the first user in the first real-world environment  (Bradski-I, paragraphs [0598]-[0607]: as an extension of the passable world model, not only objects are recognized, but other users/people of the real world may be recognized and may be rendered as virtual objects/avatars; the passable world may also contain information about various avatars inhabiting a space; avatar rendering and remote presence of users into a space may be based on the user's interaction with the user's individual AR system; the user's interaction within a particular space that is transmitted to the passable world model, which may then be reliably used to create avatars for the user and help the avatar communicate with other avatars or users of that space; the avatar may be a maintain coordinates of the real world and/or virtual world; i.e., displaying virtual objects/avatars 5732/5731 based on same relative position and orientation of the associated real objects/users 5702/5701 in a 3D physical space/location 5710/5715 to users 5722 in another 3D physical space/location 5720/5725) (Bradski-I, paragraphs [0781]-[0782]: Based on understanding the orientation and position of various objects recognized in the user's surroundings, the desired virtual scene may be displayed accordingly, e.g., comprising a set of real objects at the appropriate orientation, position, etc., to a user of the wearable AR system) (Bradski-I, paragraphs [1366]-[1368]: rendering various virtual objects to retain their same spatial positions relative to one another as moving from a first physical environment to a second physical environment) (Bradski-I, Figure 143; paragraphs [1323]-[1331]: the user in London (first user) may be in a conference room, the user in New York (second user) can also view the first user's drawing as a picture is drawn on the board in the conference room in London almost as soon as the user (first user) in London perform the action; i.e., the spatial relation between the first user and whiteboard in London must be same as the spatial relation between an avatar representing the first user and a virtual screen representing the whiteboard when they are presented to the second user in New York because the second user can see the first user drawing the figure on the board of the conference room almost as soon as the first user performs the action);
displaying the artificial reality environment to the second user (Bradski-I, Figures 57A-B; paragraphs [0869]-[0871]: the first user 5701 and first physical object 5702 at the first location 5710/5715 are rendering in real-time (or near real-time) to a location within the virtual world corresponding to the second location 5720/5725, which appear as virtual objects 5731 (avatar) and 5732 to a second user 5722) (Bradski-I, paragraph [1323]: both users are continuously updating, transmitting and receiving information from the cloud, giving both users the experience of being in the same room at the same time) (Bradski-I, Figures 93L and 94; paragraph [1500]: the AR system may render virtual content, e.g., a virtual 3D model representation of a building, which is shared by two or more of the users attending the meeting) (Bradski-I, Figure 94; paragraph [507]: displaying a visual representation of an architectural model 9412 on the physical table for allowing users to interact with each other, and discuss the project);
receiving content changes made on the interactive screen; and updating the virtual screen based on the received content changes (Bradski-I, Figure 143; paragraphs [1323]-[1329]: the user in London may be in a conference room, and may be drawing some figures on the white board, the updated information may be sent to the user in New York such that the passable world that is passed over to the user in New York can also view the first user's drawing as a picture is drawn on the board in the conference room in London) (Bradski-I, Figures 93L and 94; paragraph [1501]: changes or modifications to the virtual 3D model are viewable by each of the users).
Bradski-I further discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the method described above (Bradski-I, paragraphs [0526] and [0537]: the computation component may include one or more non-transitory computer or processor-readable media that stores executable instructions encoded in software and executed by one or more processors)
	Bradski-I further discloses a system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform the method described above (Bradski-I, paragraph [0174]: each server include working memory and storage for storing data and software programs, microprocessors for executing program instructions, graphics processors and other special processors for rendering and generating graphics, images, video, audio and multi-media files) (Bradski-I, paragraph [0194]: the user device will include a processor for executing program code stored in memory on the device).
the second real-world object being designated by the second user to be used for displaying the content on the first interactive screen, and wherein the artificial reality environment is oriented so that the virtual screen is positioned on the second real-world object in the second real-world environment.
	Bradski-II teaches devices, systems and methods for facilitating virtual reality
and/or augmented reality interaction for one or more users (Bradski, paragraph [0017]), wherein the second real-world object being designated by the second user to be used for displaying the content on the first interactive item (Bradski-II, FIG. 52; paragraph [0851]-[0852]: virtual objects may be made to be trigged by an object physically present within or outside a user's field of view, e.g., virtual object 5204 is triggered by the physical object 5202; the particular virtual object 5204 that is triggered may be selected by the user or automatically selected by other components of the head-mounted AR system) (Bradski-II, FIG. 87B; paragraphs [1258] and [1261]-[1263]: the user may specify a location in the physical environment in the user's field of view in which to cause the virtual display/monitor/screen/object to appear; user performing a gesture to move the virtual portal or construct 8714 to a physical object, e.g., a surface of a wall, on which the user wishes to map the virtual work portal or construct), and
	wherein the artificial reality environment is oriented so that the virtual screen is positioned on the second real-world object in the second real-world environment (Bradski-II, FIG. 87B-C; paragraphs [1261]-[1264]: user performing gestures to move and map the virtual portal or construct 8714/8716 to a physical object to cause the AR 
	Bradski-I and Bradski-II are analogous art because they are from the same field of endeavor, devices, systems and methods for facilitating virtual reality and/or augmented reality interaction for one or more users.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bradski-II to Bradski-I, wherein the second real-world object being designated by the second user to be used for displaying the content on the first interactive screen, and wherein the artificial reality environment is oriented so that the virtual screen is positioned on the second real-world object in the second real-world environment.  Motivation for doing so would provide a more realistic and enjoyable AR experience for users to customize where the virtual images to be displayed/projected in relation to known real objects in a real world environment, and hence improve user experience (Bradski, paragraph [0169]).
	
Claims 2, 21, and 23
	Bradski-I in view of Bradski-II discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses wherein the request to share the content on the interactive screen is from the first user that is currently interacting with the first real-world object (Bradski-I, paragraph [0558]: allowing a given user to share information about the specific user's own physical and/or virtual worlds with other users) (Bradski-I, paragraphs [01322] and [01325]: allow the first user in London to pass on a 

Claims 3, 22, and 24
	Bradski-I in view of Bradski-II discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses wherein the request to share the content on the first screen is from the second user (Bradski-I, paragraph [0558]: allowing other users to share information about their own physical and/or virtual worlds with the given or specific user) (Bradski-I, paragraph [0572]: the user may request access to another user's space, prompting the system to access that section of the passable world, and associated parametric information corresponding to the other user).

Claims 4, 12, and 17
	Bradski-I in view of Bradski-II discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses prior to receiving the request to share the content on the interactive screen, sending, based on the determination that the first real-world object is the interactive screen, a list of one or more interactive screens to the first user for selection of at least one of the one or more interactive screens to display in the artificial reality environment (Bradski-I, paragraphs [0566]-[0568]: as a user walks through an environment, the user's individual AR system captures information and saves the information through posed tagged images; the passable world model contains many object recognizers to recognize objects in the environment based on points and pose-tagged images captured through the various key frames of multiple users; a piece 

Claims 7, 14, and 19
	Bradski-I in view of Bradski-II discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses accessing a location of the interactive screen in relation to one or more of the plurality of objects other than the interactive screen in the first real-world environment (Bradski-I, Figures 28-29; paragraphs [0566]-[0567]: as a user 2801 walks through an environment, the user's individual AR system the position and orientation of real objects in a 3D space may be determined);
generating one or more second virtual objects as copies of the one or more of the plurality of objects other than the interactive screen (Bradski-I, Figures 28-29; paragraphs [0568] and [0712]: the passable world model allows a first user to pass a second user a copy of the first user's section of the world, which corresponds to a particular space that the first user may have walked into and contains objects recognized in the environment); and 
displaying the virtual screen and the one or more second virtual objects in the artificial reality environment based on the location of the interactive screen in relation to the one or more of the plurality of objects other than the interactive screen in the first real-world environment (Bradski-I, Figures 28-29; paragraphs [0573]-[0574]: rendering the passable world based on the anticipated position of the user to the user's individual AR system; the passable world contains persistent digital representations of real spaces that is crucially utilized in rendering virtual and/ or digital content in relation to real coordinates of a physical space; the AR system may maintain coordinates of the real world and/or virtual world; i.e., displaying virtual objects/items based on relative position and orientation of the associated real objects in a 3D physical space) (Bradski-I, paragraphs [0781]-[0782]: Based on understanding the orientation and position of various objects in the user's surroundings, the desired virtual scene may be displayed a set of real objects at the appropriate orientation, position, etc., to the user of the wearable AR system).

Claims 9-10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski-I in view of Bradski-II as applied to Claims 1, 11, and 16 respectively above, and further in view of McConnell et al. (US 2013/0018952 A1, published on 01/17/2013), hereinafter McConnell.

Claims 9 and 25-26
	Bradski-I in view of Bradski-II discloses all the elements as stated in Claims 1, 11, and 16 respectively and further discloses the AR system may render virtual friends who may provide opinions or comments (Bradski-I, paragraph [1438])
	Bradski-I in view of Bradski-II fails to explicitly disclose receiving, from the second user, comments associated with the virtual screen; and sending the comments to be displayed to the first user.
McConnell teaches a system and a method for generating a virtual space associated with the meeting and located in a cloud computing environment (McConnell, ABSTRACT), wherein receiving, from the second user, comments associated with the virtual screen (McConnell, Figures 5A-B; paragraphs [0071] and [0050]: a meeting participant/collaborator can type comments in a comment field 553/506 in the comments presentation window 552c/504 and submit the comments to the meeting facilitator service via the network; the comments can be received by the incoming data handler and 
sending the comments to be displayed to the first user (McConnell, Figures 5A-B; paragraphs [0071] and [0050]: the meeting room/planning space handler can be configured to receive the comments in real-time and to post the comments immediately in the virtual meeting room/planning space so that the comments can be displayed in the comments presentation window 552c/504 substantially in real-time) (McConnell, paragraphs [0076] and [0054]: text comments and video/audio feeds can be transmitted in real time through the virtual meeting room/planning space so that the meeting participants/collaborators can interact with each other without being in the same physical location).
Bradski-I in view of Bradski-II, and McConnell are analogous art because they are from the same field of endeavor, a system and a method for generating a virtual space associated with the meeting and located in a cloud computing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McConnell to Bradski-I in view of Bradski-II, receiving, from one or more users of the subset of users, comments associated with the first virtual item; and sending the comments to be displayed to a first user of the one or more users that is currently interacting with the first interactive item in a real-world environment.  Motivation for doing so would enhance collaboration experience of users/participants by providing effective tools to easily organize, categorize, retrieve and present information in a meeting when talented 

Claims 10
	Bradski-I in view of Bradski-II and McConnell discloses all the elements as stated in Claim 9 and further discloses wherein the comments comprise one or more of audio comments, video comments, or written comments (McConnell, paragraphs [0076] and [0054]: text comments and video/audio feeds can be transmitted in real time through the virtual meeting room/planning space so that the meeting participants/collaborators can interact with each other without being in the same physical location).

Response to Arguments
Applicant's arguments filed on 06/17/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 11-14 of the Remarks that Bradski-I-Bradski-II-Zia combination fails to disclose, teach, or suggest determining, in a first real-world environment comprising a plurality of objects, that a first user is interacting with a first real-world object of the plurality of objects and determining that the first real-world object is an interactive screen configured to dynamically share content written on the interactive screen with other users through virtual screens.
In response, examiner respectfully disagrees.  Bradski-I discloses in paragraphs [0566]-[0568] with FIGS. 28-29 and 31that as a user 2801 walks through an interactions, etc.) to another use, wherein the user's individual AR system is constantly updating information about the user's surroundings to the cloud, and the passable world is constantly being updated and accessed by multiple user systems.  Bradski-I also discloses in paragraphs [1322]-[1331] with FIGS. 57A-B and 143; that a first user in London wish to partake in a conference with a second user in New York by passing on a piece of the passable world that constitutes the current physical surroundings of the first user to the second user, the passable world allows the first user to transmit information about the room to the second user, and simultaneously allows the second user to create an avatar to place himself/herself in the physical environment of the first user, wherein the first user in London may be in a conference room and drawing some figures on the white board, and as soon as the first user performs the action, the updated information may be sent to the second user in New York such that the second user in New York can also view the first user's drawing as a determining, in a first real-world environment (London) comprising a plurality of objects (wall, whiteboard, table, chair, etc. in a conference room), that a first user (a user in London) is interacting with a first real-world object (whiteboard) of the plurality of objects (wall, whiteboard, table, chair, etc.) and determining that the first real-world object is an interactive screen (whiteboard) configured to dynamically share content written (figure/picture on whiteboard continuously drawn by the user in London) on the interactive screen with other users through virtual screens (a user in New York can see the user in London drawing the figure on the whiteboard of the conference room almost as soon as the user in London performs the action).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175